COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judges Baker and Coleman
Argued at Richmond, Virginia


WALTER LEE RAINES, JR.
                                        MEMORANDUM OPINION * BY
v.        Record No. 0835-95-2         JUDGE SAM W. COLEMAN III
                                             MAY 7, 1996
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                     Timothy J. Hauler, Judge
          D. Gregory Carr (Bowen & Bowen, P.C., on
          brief), for appellant.

          Kathleen B. Martin, Assistant Attorney
          General (James S. Gilmore, III, Attorney
          General, on brief), for appellee.



     In this criminal appeal, Walter Lee Raines contends that the

evidence is insufficient to sustain his convictions for petit

larceny and vandalism.   We hold that the evidence is sufficient

and we affirm the defendant's convictions.

     At trial, Belinda Castaneeda testified that she witnessed

the defendant and another man break into a car parked at an

apartment complex where Castaneeda's fiance resided and take the

car's stereo.   The defendant did not object to the admissibility

of Castaneeda's identification of him as the thief, but he

contends on appeal that the evidence is insufficient to support

the convictions because the identification was "unreliable."    He

argues that without a reliable identification the only other

     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
evidence tending to connect him with the crime was the fact that

his car was located near the apartments where the crimes were

committed, which is insufficient to prove that he committed the

crimes.

     In determining the reliability of identification evidence,

the reviewing court must consider
          the opportunity of the witness to view the
          criminal at the time of the crime, the
          witness' degree of attention, the accuracy of
          the witness' prior description of the
          criminal, the level of certainty demonstrated
          by the witness at the confrontation, and the
          length of time between the crime and the
          confrontation.


Townes v. Commonwealth, 234 Va. 307, 331, 362 S.E.2d 650, 663

(1987) (quoting Neil v. Biggers, 409 U.S. 188, 199-200 (1972)),

cert. denied, 485 U.S. 971 (1988).    Although the defendant does

not contest the admissibility of Castaneeda's identification, the

factors set forth in Neil v. Biggers are also relevant in

determining whether identification evidence is sufficient,

standing alone or in combination with other evidence, to

establish guilt beyond a reasonable doubt.    See Smallwood v.

Commonwealth, 14 Va. App. 527, 530, 418 S.E.2d 567, 568 (1992)

(applying the Neil v. Biggers analysis even though the accused

did not appeal the trial court's denial of his motion to suppress

the identifications).

     Here, Castaneeda testified that the parking lot where the

crimes occurred was "well-lit" and that she viewed the suspects

from a distance of thirty to thirty-five feet.   She initially saw



                              - 2 -
the two men "walking through the parking lot" and continued to

watch them as they broke into the car and took the stereo.

Therefore, despite Castaneeda's admission on cross-examination

that the light was not "shining directly" on the two men, the

evidence indicates that she had an opportunity to view the

perpetrators and focused her attention on them at all times

during the commission of the crimes.

     Most significantly, Castaneeda was unequivocal in her

identification of the defendant.   Cf. Smallwood, 14 Va. App. at

532, 418 S.E.2d at 569 (holding that there were "significant

inconsistencies between [the witness'] pre-trial description of

[the accused] and her acknowledgment of his actual appearance at

trial," and that her testimony at the preliminary hearing was

less certain than it was at trial).    Contrary to the defendant's

assertion at oral argument, Castaneeda did not merely state that

the defendant's profile was similar to that of one of the men who

broke into the car.   Defense counsel used the term "similar" in

questioning Castaneeda, but the record is clear that Castaneeda

positively identified the defendant and confirmed that there was

"[n]o question in [her] mind" that he was one of the two men she

saw break into the car.   Satcher v. Commonwealth, 244 Va. 220,

250, 421 S.E.2d 821, 839 (1992) ("Of the most significance on the

subject of [the witness'] level of certainty . . . is the fact

that her in-court identification of [the accused] was

unequivocally positive"), cert. denied, 507 U.S. 933 (1993).




                               - 3 -
     The fact that Castaneeda first confronted the defendant at a

court proceeding prior to trial and admitted that she knew that

he was standing where defendants normally stand does not taint

her identification and render it unreliable.   See Thomas v.

Commonwealth, 16 Va. App. 851, 859, 434 S.E.2d 319, 324-25 (1993)

(holding that the fact that the defendant was handcuffed during

the showup and wearing "jail garb" at the preliminary hearing did

not invalidate the identifications), aff'd en banc, 18 Va. App.
454, 444 S.E.2d 275 (1994).   Furthermore, the identification is

not invalid merely because there is evidence that the initial

confrontation occurred more than one month after the crimes were

committed.   "[T]he lapse of time alone is not sufficient to

render an identification unreliable as a matter of law."
Satcher, 244 Va. at 250, 421 S.E.2d at 839.

     Finally, the fact that Castaneeda did not see a front view

of the defendant's face, but identified him by his profile

affects the weight to be accorded the identification rather than

its reliability.   The trial court is capable of "measur[ing]

intelligently the weight of identification testimony that has

some questionable feature. . . .   The defect, if there be one,

goes to weight and not to substance."   Manson v. Brathwaite, 432
U.S. 98, 116-17 (1977).

     In light of "the totality of circumstances in this case," we

find that Castaneeda's in-court identification of the defendant

was reliable.   Satcher, 244 Va. at 250, 421 S.E.2d at 839.




                               - 4 -
Accordingly, Castaneeda's testimony that the defendant was one of

the men who broke into the car, combined with the evidence that

the defendant's vehicle was located less than one mile from the

apartment complex where the crimes were committed, is sufficient

to prove the defendant's guilt beyond a reasonable doubt.

                                                        Affirmed.




                              - 5 -